DETAILED ACTION
Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,363,343. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites similar features and limitations as the patented application.

Present Application 16/389,547
Patent 11,363,343
1. A method of recommending media content to users viewing over-the-top content, the method comprising:
receiving, at a server, a request from a user, over a communications network, to access media assets from a first content provider, wherein the first content provider is associated with a cloud-based aggregator of a plurality of content providers;
determining, at the server, a media preference for the user based on the request;
retrieving, at the server, a list of media assets available from each of the plurality of content providers;
identifying, at the server, a media asset available from a second content provider based on the media preference, wherein the second content provider is associated with the cloud-based aggregator;
transmitting, over the communications network, a recommendation, on a display screen, for the media asset without indicating the second content provider to the user; and
receiving, at the server, a first recommendation credit from the cloud-based aggregator in response to transmitting the recommendation.
1. A method of recommending content from alternative content providers, the method comprising: 
receiving, at a server associated with a plurality of content providers, via a communications network, a request to access content from a first content provider of a plurality of content providers, the request identifying a requested content item; 
identifying, at the server, a plurality of second content items from a subset of the plurality of content providers, the subset of the plurality of content providers not including the first content provider; 
accessing, by the server, one or more subscription preferences associated with the request to access content; 
accessing, by the server, subscription data for each of the plurality of content providers; 
selecting, by the server, one of the plurality of second content items as a selected content item based at least in part on the one or more subscription preferences and the subscription data of the corresponding content provider; and 
transmitting, via the communications network, a command to cause display of a recommendation, on a display screen, of the selected content item without indicating the selected content item is from a source other than the first content provider.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2014/0223480) in view of Korbecki et al. (US 2015/0169705).

Claim 1, Berry teaches a method of recommending media content to users viewing over-the-top content, the method comprising:
receiving, at a server (i.e. source), a request from a user, over a communications network, to access media assets from a first content provider (i.e. all sources), wherein the first content provider is associated with a cloud-based aggregator of a plurality of content providers (i.e. the system aggregates content from various sources) (p. 0011-0013, 0041);
determining, at the server, a media preference for the user based on the request (i.e. closest to user’s request) (p. 0010-0011);
retrieving, at the server, a list of media assets available from each of the plurality of content providers (i.e. all sources) (p. 0010-0013);
“transmitting, over the communications network, a recommendation, on a display screen” (i.e. similar titles) (fig. 4), for the media asset without indicating the second content provider to the user; and
Berry is not entirely clear in teaching a method of recommending media content to users viewing over-the-top content, the method comprising:
identifying, at the server, a media asset available from a second content provider based on the media preference, wherein the second content provider is associated with the cloud-based aggregator;
“transmitting a recommendation for the media asset without indicating the second content provider to the user”;
receiving, at the server, a first recommendation credit from the cloud-based aggregator in response to transmitting the recommendation.
Korbecki teaches a method of recommending media content to users viewing over-the-top content, the method comprising:
identifying, at the server (i.e. content providers), a media asset available from a second content provider based on the media preference (i.e. based on recommendation mater), wherein the second content provider is associated with the cloud-based aggregator (428) (fig. 6A; p. 0089);
“transmitting a recommendation for the media asset without indicating the second content provider to the user” (i.e. auto-selecting a provider) (fig. 6B; p. 0094);
receiving, at the server (i.e. content providers), a first recommendation credit (i.e. including a content provider in the list from number of successful recommendations) from the cloud-based aggregator (428) in response to transmitting the recommendation (p. 0112-0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided a content aggregator as taught by Korbecki to the system of Berry to allow for multiple providers to provide content within a system (p. 0041).

Conclusion
Claim 1 is rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150074700 A1	DANOVITZ J
US 20140130097 A1	LONDERO; Mark
US 8661472 B1		Kardatzke; Jeffrey Arthur

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710. The examiner can normally be reached 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             10/19/2022